ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -- .                          )
                                         )
Balfour Beatty/McCarthy, A Joint Venture )           ASBCA Nos. 61621, 61786
                                         )
Under Contract No. W9126G-10-C-0087      )

APPEARANCES FOR THE APPELLANT:                       Eric L. Nelson, Esq.
                                                     Harry Z. Rippon III, Esq.
                                                      Smith, Currie and Hancock LLP
                                                      Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     Dawn-Carole Harris, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Fort Worth

                                  ORDER OF DISMISSAL

       The disputes underlying these appeals were successfully resolved through a
Board-assisted mediation. The parties' joint motion of August 28, 2019 is granted, and
these appeals are dismissed with prejudice.

       Dated: September 4, 2019




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61621, 61786, Appeals of Balfour
Beatty/McCarthy, A Joint Venture, rendered in conformance with the Board's Charter.

      Dated:


                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals